     Case 8:20-cr-00127-MWF Document 66 Filed 10/27/20 Page 1 of 4 Page ID #:549



1

2
                                                                            FILED
                                                                  CLERK, U.S. DISTRICT COURT
3
                                                                     10/27/2020
4
                                                                CENTRAL DISTRICT OF CALIFORNIA
5
                                                                          DM
                                                                  BY: ___________________ DEPUTY

6

7

8                             UNITED STATES DISTRICT COURT

9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              January 2020 Grand Jury

11   UNITED STATES OF AMERICA,               CR 20-127(A)-MWF

12               Plaintiff,                  F I R S T

13               v.                          S U P E R S E D I N G

14   GUAN LEI,                               I N D I C T M E N T

15               Defendant.                  [18 U.S.C. § 1546(a): Visa Fraud;
                                             18 U.S.C. § 1001(a)(2): False
16                                           Statements; 18 U.S.C. § 1519:
                                             Destruction and Alteration of
17                                           Records in a Federal
                                             Investigation; 18 U.S.C. § 2(a):
18                                           Aiding and Abetting; 18 U.S.C.
                                             § 2(b): Causing an Act to be Done]
19

20

21        The Grand Jury charges:
22                                     COUNT ONE
23                               [18 U.S.C. § 1546(a)]
24        From on or about August 14, 2018, to on or about August 28,
25   2020, in the Central District of California, and elsewhere, defendant
26   GUAN LEI (“LEI”) knowingly uttered, used, and possessed a
27   nonimmigrant visa knowing it to have been procured by means of a
28   false claim and statement, otherwise procured by fraud, and
     Case 8:20-cr-00127-MWF Document 66 Filed 10/27/20 Page 2 of 4 Page ID #:550



1    unlawfully obtained, in that defendant LEI falsely stated on his

2    nonimmigrant visa application that defendant LEI never previously

3    served in the military, when in fact, as defendant LEI then well

4    knew, he had previously served in the military of the People’s

5    Republic of China.    Defendant LEI then uttered, used, and possessed

6    the nonimmigrant visa he knew he had procured by means of a false

7    claim and statement, otherwise procured by fraud, and unlawfully

8    obtained to unlawfully enter the United States and reside in and

9    attend a university in the Central District of California.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 8:20-cr-00127-MWF Document 66 Filed 10/27/20 Page 3 of 4 Page ID #:551



1                                      COUNT TWO
2                              [18 U.S.C. § 1001(a)(2)]
3         On or about July 18, 2020, in Orange County, California, within
4    the Central District of California, in a matter within the
5    jurisdiction of the executive branch of the Government of the United
6    States, specifically, the Federal Bureau of Investigation (“FBI”),
7    defendant GUAN LEI (“LEI”) willfully and knowingly made a materially
8    false, fictitious, and fraudulent statement and representation in an
9    interview with FBI special agents, in that defendant LEI stated and
10   represented that he did not have any other digital storage, apart
11   from the digital storage he identified to the FBI special agents,
12   when, in fact, as defendant LEI then well knew, he had other digital
13   storage, including a USB drive and an iPad Air 2, that defendant LEI
14   did not disclose to the FBI special agents.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 8:20-cr-00127-MWF Document 66 Filed 10/27/20 Page 4 of 4 Page ID #:552



1                                     COUNT THREE

2                                 [18 U.S.C. § 1519;

3                               18 U.S.C. § 2(a), (b)]

4         On or about July 25, 2020, in Orange County, California, within

5    the Central District of California, defendant GUAN LEI knowingly

6    altered, destroyed, mutilated, concealed, and covered up a record,

7    document, and tangible object, namely by destroying and discarding a

8    black 2.5-inch internal computer hard drive, with the intent to

9    impede, obstruct, and influence the investigation and proper

10   administration of a matter within the jurisdiction of the

11   Federal Bureau of Investigation, a department or agency of the United

12   States, or in relation to or in contemplation of any such matter.

13                                              A TRUE BILL
14

15
                                                              /S/
16                                              Foreperson

17
     NICOLA T. HANNA
18   United States Attorney

19

20
     CHRISTOPHER D. GRIGG
21   Assistant United States Attorney
     Chief, National Security Division
22
     ANNAMARTINE SALICK
23   Assistant United States Attorney
     Chief, Terrorism and Export
24   Crimes Section

25   WILLIAM M. ROLLINS
     GEORGE E. PENCE
26   Assistant United States Attorneys
     Terrorism and Export Crimes
27   Section

28

                                            4
